Matter of Alexander Z. (Anne Z.) (2017 NY Slip Op 04371)





Matter of Alexander Z. (Anne Z.)


2017 NY Slip Op 04371


Decided on June 1, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 1, 2017

Sweeny, J.P., Mazzarelli, Moskowitz, Manzanet-Daniels, Kapnick, JJ.


4154

[*1]In re Alexander Z., and Another, Appellants, Dependent Children Under Eighteen Years of Age, etc., Anne Z., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


Paul, Weiss, Rifkind, Wharton & Garrison LLP, New York (Adam R. Mandelsberg of counsel), for Alexander Z. and Christina Z., appellants.
Anne Z., appellant pro se.
Zachary W. Carter, Corporation Counsel, New York (John Moore of counsel), for respondent.

Appeals from order of disposition, Family Court, New York County (Clark V. Richardson, J.), entered on or about October 7, 2015, to the extent it brings up for review a fact-finding order, same court and Judge, entered on or about August 10, 2015, which found, upon respondent mother's default, that she neglected theappellant children by excessively consuming alcohol; and appeal from fact-finding order, unanimously dismissed, without costs.
The children's appeal is dismissed because they are not aggrieved by the finding of neglect against their mother (see Matter of Geovany S. [Martin R.], 143 AD3d 578 [1st Dept 2016]; see also CPLR 5511). Although the children may have been aggrieved by the order of disposition, which placed the children into their father's custody with supervision by petitioner agency for 12 months, the terms of the order have expired, and thus any appeal from the order is moot (see Geovany S., 143 AD3d at 578).
The mother's appeal is dismissed because the fact-finding order was entered upon her default, rendering it nonappealable (see CPLR 5511; Matter of Darren Desmond W. [Nirandah W.], 121 AD3d 573, 573 [1st Dept 2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 1, 2017
CLERK